UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7425



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RUTH VANESSA WALKER,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CR-95-
455-AMD, CA-99-1821-AMD)


Submitted:   February 10, 2000         Decided:     February 15, 2000


Before WIDENER and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ruth Vanessa Walker, Appellant Pro Se. John Francis Purcell, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Ruth Vanessa Walker seeks to appeal the district court’s order

denying her Fed. R. Civ. P. 60(b) motion seeking reconsideration of

the   district   court’s   dismissal       of   her   motion   filed   under   28

U.S.C.A. § 2255 (West Supp. 1999).          We have reviewed the record and

the district court’s opinion and find no reversible error. Accord-

ingly, we deny a certificate of appealability and dismiss the ap-

peal on the reasoning of the district court.             See United States v.

Walker, Nos. CR-95-455-AMD; CA-99-1821-AMD (D. Md. Jul. 27, 1999).*

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                                       DISMISSED




      *
       Although the district court’s order is marked as “filed” on
July 26, 1999, the district court’s records show that it was
entered on the docket sheet on July 27, 1999. Pursuant to Rules 58
and 79(a) of the Federal Rules of Civil Procedure, it is the date
the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                       2